DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.         The preliminary amendment have been received on 05/16/2022.
            Claims 1, 2, 7, 8, 10, 11, 13, 14, 17-21 and 24 have been amended.
            Claims 22, 23 and 25 have been canceled.
            Claims 1-21 and 24 are currently pending in this application.

Double Patenting
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.          Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18 and 21 of U.S. Patent No. 11,213,265. Although the claims at issue are not identical, they are not patentably distinct from each other because:
             With respect to claim 1, the patented claim 2 claims a monochromatic x-ray source comprising: an electron source configured to generate electrons; a primary target arranged to receive electrons from the electron source to produce broadband x-ray radiation in response to electrons impinging on the primary target; and a secondary target comprising a plurality of layers of material that produce monochromatic x-ray radiation in response to absorbing incident broadband x-ray radiation emitted by the primary target, wherein each of the plurality of layers comprises a portion spaced apart from each of the other plurality of layers.
             With respect to claim 2, the patented claim 2 claims the monochromatic x-ray source of claim 1, wherein the plurality of layers of material forms at least one conical or frustoconical shell.
            With respect to claim 3, the patented claim 3 claims the monochromatic x-ray source of claim 2, wherein the plurality of layers of material comprises at least three layers of material.
            With respect to claim 4, the patented claim 4 claims the monochromatic x-ray source of claim 3, wherein the plurality of layers of material comprises at least six layers of material.
           With respect to claim 5, the patented claim 5 claims the monochromatic x-ray source of claim 2, wherein the at least one conical or frustoconical shell is at least partially open at a distal end of the secondary target.
           With respect to claim 6, the patented claim 6 claims the monochromatic x-ray source of claim 2, wherein the at least one conical or frustoconical shell is at least partially open at a proximal end of the secondary target.
          With respect to claim 7, the patented claim 7 claims the monochromatic x-ray source of claim 2, wherein the at least one conical or frustoconical shell is oriented with its apex toward a distal end of the secondary target.
           With respect to claim 8, the patented claim 8 claims the monochromatic x-ray source of claim 2, wherein the at least one conical or frustoconical shell is oriented with its apex toward a proximal end of the secondary target.
           With respect to claim 9, the patented claim 9 claims the monochromatic x-ray source of claim 1, wherein the at least one conical or frustoconical shell comprises a plurality of conical or frustoconical shells, and wherein at least one of the plurality of conical or frustoconical shells is oriented with its apex toward a distal end of the secondary target and at least one of the plurality of conical or frustoconical shells is oriented with its apex toward a proximal end of the secondary target.
           With respect to claim 10, the patented claim 10 claims the monochromatic x-ray source of claim 1, wherein the secondary target comprises a plurality of nested shells formed by the plurality of layers.
           With respect to claim 11, the patented claim 11 claims the monochromatic x-ray source of claim 10, wherein the plurality of nested shells are arranged so that the secondary target comprises at least two layers along an axis orthogonal to a longitudinal axis of the monochromatic x-ray source.
          With respect to claim 12, the patented claim 12 claims the monochromatic x-ray source of claim 17, wherein the plurality of nested shells are arranged so that the secondary target comprises at least four layers along an axis orthogonal to a longitudinal axis of the monochromatic x-ray source.
           With respect to claim 13, the patented claim 13 claims the monochromatic x-ray source of claim 1, wherein the plurality of layers of material has a thickness between 15 and 30 microns.
           With respect to claim 14, the patented claim 14 claims the monochromatic x-ray source of claim 1, wherein the plurality of layers of material has a thickness between 20 and 25 microns.
           With respect to claim 15, the patented claim 15 claims the monochromatic x-ray source of claim 1, wherein the secondary target has a maximum diameter of less than or equal to approximately 8 mm and greater than or equal to approximately 4 mm.
            With respect to claim 16, the patented claim 16 claims the monochromatic x-ray source of claim 1, wherein the secondary target has a maximum diameter of less than or equal to approximately 4 mm and greater than or equal to approximately 2 mm.
            With respect to claim 17, the patented claim 17 claims the monochromatic x-ray source of claim 10, wherein at least one of the plurality of nested shells has a height-to-base aspect ratio of at least 1:1 and/or an apex angle of approximately 45 degrees or less.
             With respect to claim 18, the patented claim 18 claims the monochromatic x-ray source of claim 1, wherein at least one of the plurality of layers of material comprises silver, tin, molybdenum, palladium, antimony, dysprosium, holmium, tantalum, tungsten, gold, platinum and/or uranium.
           With respect to claim 19, the patented claim 2 claims the monochromatic x-ray source of claim 1, wherein at least one of the plurality of layers of material comprises at least one foil layer.
           With respect to claim 20, the patented claim 2 claims the monochromatic x-ray source of claim 1, wherein at least one of the plurality of layers of material comprises at least one deposited layer of material that is deposited on a substrate that is substantially transmissive to the broadband x-ray radiation.
          With respect to claim 21, the patented claim 21 claims the monochromatic x-ray source of claim 20, wherein the at least one deposited layer of material is provided via a sputtering process, an evaporation process and/or an electroplating process.

6.           Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,158,435. Although the claims at issue are not identical, they are not patentably distinct from each other because:
           With respect to claim 25, the patent claim 17 claims a monochromatic x-ray source comprising: a vacuum housing comprising: an electron source configured to generate electrons; and a primary target arranged to receive electrons from the electron source to produce broadband x-ray radiation in response to electrons impinging on the primary target; and a secondary target positioned outside the vacuum housing comprising at least one layer of material that produces monochromatic x-ray radiation in response to absorbing incident broadband x-ray radiation emitted by the primary target.

     7.       Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of U.S. Patent No. 11,213,265. Although the claims at issue are not identical, they are not patentably distinct from each other because:
             With respect to claim 1, the patented claim 2 claims a monochromatic x-ray source comprising: an electron source configured to generate electrons; a primary target arranged to receive electrons from the electron source to produce broadband x-ray radiation in response to electrons impinging on the primary target; and a secondary target comprising a plurality of layers of material that produce monochromatic x-ray radiation in response to absorbing incident broadband x-ray radiation emitted by the primary target, wherein each of the plurality of layers comprises a portion spaced apart from each of the other plurality of layers.
              With respect to claims 2-20, the patented claims 2-20 claim all the remaining limitations of the base claim and any intervening claims.

Conclusion

8.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamura et al. (US Patent 9,425,021 B2), teach an x-ray source (10) comprising: 

    PNG
    media_image1.png
    442
    292
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    343
    377
    media_image2.png
    Greyscale

 an electron source (6) configured to generate electrons (11) (see abstract; 1A, 1B, 5A and 5B); a primary target (1) arranged to receive electrons (11) from the electron source (6) to produce broadband x-ray radiation in response to electrons impinging on the primary target (1); and a secondary target (5) comprising at least one layer of material producing x-ray radiation (15) in response to absorbing incident broadband x-ray radiation emitted by the primary target (1) (see column 2, line 45 – column 4, line 11); wherein at least one layer comprises at least one foil layer or at least one deposited layer (see column 6, lines 40-42).
           Aoki et al. (US Patent 7,809,113 B2),  teach a monochromatic x-ray source (111) comprising (see abstract; Figs. 7 and 8; column 7, line 58 – column 8, line 67): an electron source (114) configured to generate electrons (115); a primary target (118) arranged to 
    PNG
    media_image3.png
    764
    716
    media_image3.png
    Greyscale
receive electrons (115) from the electron source (114) to produce broadband x-ray radiation in response to electrons impinging on the primary target (118); and a secondary target (119)comprising at least one layer of material producing monochromatic x-ray radiation via fluorescence in response to absorbing incident broadband x-ray radiation emitted by the primary target (118) (see abstract; Figs. 7 and 8; column 7, line 58 – column 8, line 67). 
          Schardt et al. (US Patent 6,141,400; see abstract; Figs. 1-5) teach:

    PNG
    media_image4.png
    244
    564
    media_image4.png
    Greyscale
  a fluorescent X-ray emitting source has an unfocused, omni-directionally radiating electron source and an anode target for the generation of X-ray bremsstrahlung, which releases mono-energetic X-rays in a fluorescent target. The electron source and the fluorescent target are arranged in a vacuum housing with an X-ray exit window. The housing has an interior wall surface forming the anode target and the fluorescent target is aligned with the X-ray exit window (see abstract; Figs. 1-5).
         Harding (US Patent 4,903,287; see abstract; Fig. 1) teach the invention relates to 

    PNG
    media_image5.png
    232
    445
    media_image5.png
    Greyscale
a fluorescence radiation source in which an anode which encloses a member is struck by electrons on its side which faces the member and in which the primary X-ray radiation generated in the anode generates fluorescence radiation in the member. The member is preferably arranged within an enclosing shield which keeps scattered electrons remote from the member (see abstract; Fig. 1).
        Cocks et al. (US PAP 205/0226378 A1; see abstract; Figs. 4-7) teach a device including a radiation needle, a fluorescent target, and an x-ray transmitting window. 

    PNG
    media_image6.png
    595
    609
    media_image6.png
    Greyscale
The radiation needle can include a radiation conduit having a first and second end for passing primary x-rays. An x-ray generator can generate the primary x-rays and pass the primary x-rays from the first end to second end. The fluorescent target can connect to the second end for absorbing the primary x-rays and produce by fluorescence secondary x-rays for irradiating a predetermined portion of the body. The fluorescent target having a surface for absorbing the primary x-rays to fluoresce and emit said secondary x-rays. 

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   November 4, 2022